Citation Nr: 0204910	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected condition (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had unverified service in the National Guard from 
May 1972 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected disability for residuals 
of injury to the left upper extremity is evaluated as 60 
percent disabling.

2.  The veteran has a high school education with four years 
of university education, and his primary work experience was 
as a supply clerk and as a professional guitarist; he has not 
worked since 1996.

3.  The veteran is unable to secure and follow substantially 
gainful employment due to the effects of his service-
connected disability.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340 and 4.16(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001) and the implementing regulations published at 66 Fed. 
Reg. 45620, 45630-32 (Aug. 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date. VCAA; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Since there is sufficient medical evidence of 
record to grant the veteran's claim, further development is 
not needed.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In 1996, the veteran was involved in a motor vehicle accident 
while driving a National Guard vehicle.  As a result, he 
severely injured his left arm.  The veteran maintains that he 
is unable to work due to his service-connected left arm 
disorder.  His service-connected disability is evaluated as 
60 percent disabling.  Therefore, the veteran's left arm 
disorder meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a).  The only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.

According to the veteran's March 1997 application for 
benefits, the veteran indicated that he had a high school 
education and four years of college.  The veteran testified 
in August 1999 before a hearing officer at the RO that he 
completed up to the fourth year at the university, but it is 
unclear from the transcript whether he graduated.

Other than his military service, he worked for the National 
Guard in a nonmilitary civilian capacity and as a reservist.  
It appears from the record that, as a result of his left arm 
injury, the veteran could no longer perform his job duties 
for the National Guard in his civilian capacity or as a 
reservist.  As a result he is no longer associated with the 
National Guard.  He also testified that he had been employed 
as a professional guitarist.  He maintained that he was a 
member of the Puerto Rico Musicians Association.  Prior to 
his left arm injury, the veteran worked with computers.  His 
duties with the supply department in the National Guard 
included typing, lifting equipment, and delivering tools.  

The medical evidence indicates that the veteran has other 
nonservice-connected medical conditions that potentially 
affect employability, particularly his back disorder and 
hypertension.  However, looking at the veteran's occupational 
history, it is clear that his left arm disability would most 
likely prohibit him from again working as a supply person, 
professional guitarist, or in any other occupation that would 
require lifting or using both of his arms.  The medical 
evidence clearly establishes that his left arm disorder has 
significantly affected his physical capabilities. 

For example, according to a September 1997 private orthopedic 
examination report, J.A.C, M.D. concluded that the veteran 
was permanently disabled with respect to the job activities 
that he performed in the Puerto Rico National Guard.  The 
private orthopedist assessed that, as a result of an 
automobile accident during service, the veteran had an open 
dislocation of the left elbow, which has subsequently caused 
him permanent damage to his left forearm and hand.  Moreover, 
the orthopedist concluded that the veteran had no functional 
use of his left upper extremity and hand.  In his 
professional opinion, the orthopedist opined that there was 
no expected recovery or remission regarding the condition of 
the veteran's left upper extremity.  The Board finds this 
evidence thorough and compelling.

Furthermore, according to an April 1997 VA examination 
report, the examiner noted that there was complete paralysis 
of the veteran's left median nerve with the hand incline to 
the ulnar side.  There was considerable atrophy of the muscle 
of thenar eminence.  Pronation was incomplete and defective 
and there was absence of flexion of the index and forward 
flexion of the middle finger.  He could not make a fist with 
the left hand, and the index and middle finger remained 
extended.  He could not flex the distal phalange of the 
thumb.  Flexion of the left wrist was weakened and he had 
pain with atrophic disturbances.  There was also complete 
paralysis of the left ulnar nerve with a griffe claw 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminence.  He had loss of extension of the 
right finger and little fingers, and he could not spread the 
fingers on reverse or adduct the thumb.  With flexion of the 
left wrist he had severe weakness.  

The VA examiner observed that he also had severe intrinsic 
muscle atrophy of all muscles of the left hand.  He had 
severe weakness of the left hand grip muscles with a muscle 
strength grade of 1/5, which was a trace.  The examiner noted 
exquisite objective pain on all movements of the left wrist 
and left elbow.  The veteran had weakness of the left elbow 
flexor muscle and extensor muscles with a strength grade of 
3/5, which was fair.  He had severe weakness of the left 
wrist extensor and flexors with a strength grade of 2/5 that 
was poor.  

As a result, the April 1997 VA examiner diagnosed the veteran 
with residuals of a left forearm trauma with degloving injury 
and status post reconstructive surgery with a complete median 
and ulnar nerve lesion.

The veteran maintains that he has unsuccessfully attempted to 
obtain employment.  In support, he has submitted a number of 
written statements from prospective employers.  The 
prospective employers commonly indicate in these statements 
that they could not employ the veteran on account of his left 
arm disability.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  The 
Board cannot reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).

In support of the veteran's claim is the September 1997 
private medical opinion, in which the examiner specifically 
concluded that the veteran was permanently disabled with 
respect to the job activities that he performed in the Puerto 
Rico National Guard.  Furthermore, the April 1997 VA 
examination report shows that the veteran's left upper 
extremity was severely impaired.  The veteran has submitted 
evidence from potential employers that he has been denied 
employment on account of his service-connected left arm 
disorder.  Although the veteran appears to have a college 
education, he spent 15-years with the National Guard in a 
civilian capacity and as a reservist essentially as a supply 
clerk.  He also maintains that he was a professional 
guitarist, but he can no longer play with his left arm 
injury.  

The foregoing evidence alone is sufficient to create a 
reasonable doubt in this case as to whether the veteran's 
service-connected left arm disorder is of sufficient severity 
to preclude him from obtaining or retaining gainful 
employment.

The Board finds that it would be mere speculation that he 
could, first of all, obtain such a position in light of his 
occupational history and, second of all, that such a position 
would provide anything more than marginal employment. 

Accordingly, since the evidence shows that the veteran's 
service-connected left arm disability has resulted in his 
inability to secure or follow a substantially gainful 
occupation, a total rating for individual unemployability 
compensation is granted. 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to his service-connected disability 
(TDIU) is granted, subject to regulations governing payment 
of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

